Pee Cueiam.
The writ in this case was allowed at the instance of the attorney-general. State v. Zabriskie, 43 N. J. L. 396.
The state department of health on the complaint of George Taylor brought proceedings against Charles A. Hauser to recover the penalty provided for a violation of the Shell Eish act of 1912, as amended. Hauser was convicted before the justice of the peace and appealed to the Common Pleas. The state sought to have the appeal dismissed on the ground that notice had not been served, as required by law, upon the prosecutor Taylor. The Common Pleas denied this motion.
There is nothing returned with the record to show what transpired, so we have no way of determining whether the notice of appeal was or was not served in accordance with the provisions of the statute.
The writ will, therefore, be dismissed.